Citation Nr: 0833270	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  06-05 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for a lumbar spine 
disability.

4.  Entitlement to service connection for residuals of a head 
injury.

5.  Entitlement to service connection for residuals of a 
right elbow injury.

6.  Entitlement to service connection for residuals of a 
right eye injury.

7.  Entitlement to service connection for residuals of a 
right lower extremity injury.

8.  Entitlement to service connection for residuals of a 
right shoulder injury.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
November 1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefits sought 
on appeal.

The veteran presented testimony before the Board in June 
2008.  The transcript has been associated with the claims 
folder.

During the veteran's June 2008 Board hearing he raised claims 
of entitlement to service connection for residuals of a 
traumatic brain injury, post-traumatic stress disorder 
(PTSD), sexual dysfunction, an acquired psychiatric disorder, 
tinnitus, and a dental disability.  The veteran also filed a 
claim for individual unemployability.  As these issues have 
been neither procedurally prepared nor certified for 
appellate review, the Board is referring them to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

The entire appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The veteran has filed claims of entitlement to service 
connection for a cervical spine disability, lumbar spine 
disability, and residuals of injuries to the head, right 
elbow, right eye, right shoulder, and right lower extremity.  
Specifically, he asserts these claimed conditions stem from 
two incidents while on active duty: a head on truck collision 
in 1978, and an incident in which a wall locker fell on him, 
also in 1978.  He indicated that he was treated at the 
Madigan Army Hospital for the claimed injuries.  
Additionally, he informed VA that he was cleared of fault in 
the truck accident by a Report of Survey.

The veteran also filed a claim for service connection for 
hearing loss.  The veteran maintains it was the result of 
noise exposure from a M16 carbon tube explosion.  He asserts 
that he was not "cleared" for service in the Pennsylvania 
Army National Guard in May 1990 as result of said hearing 
loss.  Transcript at 6.

For reasons discussed below, additional evidentiary 
development is necessary prior to adjudication of these 
matters.  Accordingly, further appellate consideration will 
be deferred and this case remanded for action as described 
below.

A remand is necessary to ascertain whether there are any 
outstanding service medical records and/or service personnel 
records from the veteran's period of active military service 
between October 1976 and November 1979, as well as any 
records pertaining to Reserve service in the Pennsylvania 
Army National Guard beginning in 1990.  While some service 
medical records were associated with the claims folder prior 
to the decision on appeal, the Board finds that for the three 
reasons set forth below, it appears that the records on file 
are incomplete and/or have been misplaced.  The veteran's 
service personnel records were also obtained, but they did 
not include the Report of Survey (line of duty determination) 
mentioned by the veteran. 

First, the original service medical records are sparse in 
quantity.  Pointedly, there is no copy of the veteran's 
separation examination.  In June 2008, the veteran testified 
before the Board that he had a "comprehensive review" at 
separation.  Transcript at 17.  Second, records from the 
Pennsylvania Army National Guard dated in May 1990 have not 
been associated with the claims folder nor were attempts made 
to obtain such.  Third, and the most problematic for the 
Board, is the fact that in June 2005, the veteran himself 
submitted copies of service medical records, which contain 
additional records that were not associated with the original 
service medical records.  Most notably, copies of entries 
dated in February 1978 were submitted showing a car accident 
whereby the veteran sustained injuries to his left knee, 
shoulder, and chest.  Additionally, an entry dated in April 
1978 contained reference to an injury to the right shoulder 
and neck after a wall locker fell on the veteran.  

Along with the irregularities noted above, the Board also has 
additional reason to believe that that the veteran's service 
medical records may have been misplaced.  The veteran had a 
claim of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for osteomyelitis, which was ultimately 
granted in November 2006.  It appears that the veteran also 
may have a Federal Tort Claim pending related to surgeries 
performed by the Wilkes-Barre VA Medical Center (VAMC) 
between September 2004 and November 2004.  An inquiry should 
be undertaken to ascertain whether any outstanding records 
can be obtained for the file.

The veteran's representative raised a concern that the 
veteran's service medical records may be in a separate file 
being held by PPK, a staff attorney in the Office of the 
General Counsel, at the Philadelphia VAMC.  In light of the 
inconsistencies identified above, upon Remand the RO should 
attempt to obtain the veteran's complete active and Reserve 
military records, to include any line of duty determinations 
with regard to the 1978 truck accident, and must ascertain 
whether an additional Federal Tort Claims file and/or 1151 
claim file exists.  

For records in the custody of a Federal department or agency, 
VA must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  38 C.F.R. § 3.159(c)(2).  

A Remand is also necessary to obtain outstanding private 
medical records.  A review of the record reveals the veteran 
underwent a lumbar laminectomy in 1981.  These records have 
not been associated with the claims folder.  Such must be 
obtained upon Remand.  

Under 38 C.F.R. § 3.159(c) (1), VA will make reasonable 
efforts to obtain relevant records not in the custody of a 
Federal department or agency, to include records from private 
medical care providers.  Such reasonable efforts will 
generally consist of an initial request for the records and, 
if the records are not received, at least one follow-up 
request.  Id.  A follow-up request is not required if a 
response to the initial request indicates that the records 
sought do not exist or that a follow-up request for the 
records would be futile.  Id.

The Board also notes that the file contains an incomplete 
copy of the January 2008 supplemental statement of the case 
(SSOC).  Only the laws and regulations were associated with 
the claims folder and not the decisions and/or reasons and 
bases for the decisions.  Such must be corrected upon Remand.

Ongoing VA medical records pertinent to the issues should 
also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Finally, upon Remand the RO should ensure that all due 
process requirements are met.  If, after any additional 
records are added to the claims file, a VA examination is 
necessary, one should be afforded.  The RO should also give 
the veteran another opportunity to present information and/or 
evidence pertinent to the claims on appeal.  Finally, the RO 
should ensure that it provides the veteran with notice that 
meets the requirements of the Court's decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should ensure that all due 
process requirements are met under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), to include providing the 
veteran with notice that meets the 
requirements of the Court's decisions in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The RO 
should also give the veteran another 
opportunity to present information and/or 
evidence pertinent to the claims on 
appeal.  

2.  The RO must contact the National 
Personnel Records Center (NPRC) and/or 
appropriate record depository, and 
request (a) the veteran's service medical 
records for the period of service between 
October 1976 and November 1979 and (b) a 
Report of Survey/Line of Duty 
Determination for the 1978 head on truck 
collision.  All responses to the request 
for records must be clearly delineated in 
the claims folder.

3.  The RO must contact the Pennsylvania 
Army National Guard Headquarters and 
request the veteran's service medical 
records for the period of Reserve service 
beginning in May 1990.  All responses to 
the request for records must be clearly 
delineated in the claims folder.

4.  The RO must contact the Madigan Army 
Hospital and request treatment records of 
the veteran for his period of 
hospitalization for the 1978 truck 
accident.  All responses to the request 
for records must be clearly delineated in 
the claims folder.

5.  The RO must make all reasonable 
inquiries necessary to ascertain whether 
there exists a separate folder for the 
veteran's claim of entitlement to 
compensation under the provisions of 
38 U.S.C.A. § 1151 for osteomyelitis, 
which was ultimately granted in November 
2006, and whether any of the veteran's 
original service medical records (or 
copies thereof) are stored in such a 
file.  All responses to the request for 
records must be clearly delineated in the 
claims folder.

6.  The RO must contact PPK, a staff 
attorney in the Office of the General 
Counsel, at the Philadelphia VAMC, and 
determine: (a) whether the veteran has a 
Federal Tort Claim pending relating to 
surgeries performed by the Wilkes-Barre 
VAMC between September 2004 and November 
2004; (b) whether a separate Federal Tort 
Claims file exists; and (c) whether the 
veteran's original service medical 
records (or copies thereof) are contained 
within any other file.  All responses to 
the request for records must be clearly 
delineated in the claims folder.   

7.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment of all medical care providers, 
VA and non-VA, who have provided any 
pertinent treatment since his discharge 
from service, to include the surgeon who 
performed the 1981 lumbar laminectomy.  
After he has signed any necessary 
releases, records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If records 
cannot be obtained, a notation to that 
effect should be inserted in the file.  
The veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review.

8.  The RO should contact the 
Philadelphia VAMC and obtain treatment 
records of the veteran for the claimed 
disabilities dated from August 2008 to 
the present.  All responses to the 
request for records must be clearly 
delineated in the claims folder.  

9.  The RO must associate a complete copy 
of the January 2008 SSOC with the claims 
folder, which includes the decisions made 
therein and the reasons and bases for the 
decisions.  

10.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
including ordering VA examinations, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

11.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and 
bases for all determinations and affords 
them an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the veteran with the 
development of his claims.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examinations, is both critical and appreciated.  The veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (West Supp. 2008).

